Allowable Subject Matter
Claims 24-25, 27-58, and 63-72 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known displays with eye sensing configurations thereof. However, none of the references alone or in combination teach: “A display system with reduced power use, comprising: an inward-facing sensor; a display comprising a light source; and processing electronics in communication with the inward-facing sensor and the display, the processing electronics configured to: detect a first change in a user’s eye status using the inward facing sensor, the first change comprising an indication associated with a closed state of the user’s eyes, detect a second change in a user’s eye status, the second change comprising an indication associated with an open state of the user’s eyes, reduce a current drain of the display system in response to detecting the first change in the user’s eye status, wherein reducing the current drain of the display comprises dimming the light source of the display without turning off the light source, and increase a current drain of the display system in response to the detected second change in the user’s eye status.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571)272-4703.  The examiner can normally be reached on M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.